DETAILED ACTION
An amendment was received an entered on 8/12/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the amendments overcome the rejections under § 112.  This is persuasive and these rejections have been withdrawn.
Applicant argues that the cited art fails to teach the amendments to claim 1 concerning heat stages and their duration.  This is persuasive.  A new rejection is presented below in response to this amendment.
For the purposes of expediting prosecution, the rejection of claims in view of De Castro has been removed and this rejection focuses on the rejection in view of Greulich-Weber.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-8, 10-12 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Greulich-Weber et al. (Materials Science Forum Vols. 615-617, pp. 637-640) in light of Krumbe et al. (US 4,948,762) and Mann et al. (US 2009/0042455).
Claims 1-2, 6-8, 10 and 22-25:  Greulich-Weber teaches a process of forming thin layers of silicon carbide via a sol-gel process (Abst.) comprising the steps of: applying a sol of carbon- and silicon-containing components to a substrate of carbon spheres (i.e. claimed amorphous substrate) to form a homogeneous layer having a thickness of 20 µm (pp. 637-638); and thermally treating the sol at a final temperature of 1800˚C to convert the sol to silicon carbide (pp. 637-638, 640).

Krumbe fails to discuss the duration of each heat stage.  However, Mann explains that the duration of pyrolysis steps is determined by the amount of material being pyrolyzed (¶ 0070).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a duration of 0.5-15 minutes for the first heat treatment and a duration of 10-50 minutes for the final heat treatment depending on the amount of material being pyrolyzed with the predictable expectation of success.
Claim 5:  Greulich-Weber fails to discuss the viscosity of the sol.  However, Greulich-Weber teaches a sol having the same components in the same amounts as the sol which applicant discloses to have the claimed viscosity (see, e.g., the instant specification at pp. 21 and 23-24).  Therefore, it is inherent that the sol of Greulich-Weber has the claimed properties.
Claim 11:  Greulich-Weber fails to discuss whether the precursor is converted to glass.  However, Greulich-Weber teaches the same precursor undergoing the same thermal treatment as that which applicant discloses will produce glass.  Therefore, it is inherent that the sol of Greulich-Weber will be converted into a glass.
Claim 12:  Greulich-Weber teaches that the thermal treatment produces crystalline silicon carbide (p. 638).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Greulich-Weber, Krumbe and Mann in light of Asuka (US 2012/0000527).
Claim 3:  Greulich-Weber is not specific about how the sol is coated.  Asuka teaches that suitable means for coating a sol on a substrate include dip coating, roll coating and spraying (¶ 0072).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected spraying as the means for coating the sol in Greulich-Weber with the predictable expectation of success.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Greulich-Weber, Krumbe and Mann in light of Ohta et al. (US 2014/0004033).
Claim 13:  Krumbe fails to teach that the sol is cooled between the first and second heating steps.  However, Ohta teaches a process of carbonizing precursors and explains that it is beneficial to conduct a cooling step in between heating steps to reduce wrinkling (¶ 0023).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have cooled the sol in between first and second heating steps in order to have reduced wrinkling.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Greulich-Weber, Krumbe and Mann in light of Sugihara et al. (US 2002/0037801).
Claim 14:  Greulich-Weber fails to teach that the substrate is removed.  Sugihara teaches a process of forming a silicon carbide part (Abst.) and explains that after the silicon carbide is formed on the carbon substrate, the substrate is burned off to make products suitable for the intended application (¶ 0025).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have burned off and removed the carbon substrate with the predictable expectation of success in order to have provided the desired silicon carbide part.
Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Greulich-Weber in light of De Castro (US 5,256,448).
Claim 15:  Greulich-Weber fails to teach repeating steps (a) and (b).  De Castro teaches a process substantially the same as Greulich-Weber and explains that steps (a) and (b) are repeated in order to 
Claim 26:  Greulich-Weber teaches a carbon substrate, but fails to teach graphite.  De Castro, however, explains that graphite is a suitable form of carbon to use as the substrate (2:55-3:59).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected graphite as the carbon substrate in Greulich-Weber with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712